DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is responsive to the application filed on April 24, 2020.
Claims 1-20 are pending for examination.
Examiner Notes
3.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 4-10, 12, 13, 15, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by FAULHABER, JR. et al. (US 2019/0155633 A1, hereinafter Faulhaber).
As to claim 1, Faulhaber discloses a device (e.g., computing system – see at least 0187), comprising: a processing system including a processor – (e.g., computing device having at least a processor – see at least 0187); and a memory that stores executable instructions that, when executed by the processing system – see at least 0187, facilitate performance of operations, the operations comprising:
             receiving user specified metadata for execution tasks associated with a machine learning (ML) model – (e.g., user input data relating to the ML model within model training system – see at least 0029, Fig. 1, and associated text); 
            receiving artifacts specifying program code for implementing the ML model – (e.g., receiving algorithm code (execution code) for the ML model – see at least 0030, 0035, 0036, Fig. 1, and associated text); 
            creating a file system structure for a container to hold the ML model—see at least 0031, Fig. 1, and associated text; 
 receiving environment variables for operation of the ML model – (e.g., use the information –environment variables-- provided by the user device 102 to train a machine learning model in one or more pre-established virtual machine instances 122 – see at least 0033, 0036, Fig. 1, and associated text); and
(e.g., The model training system 120 then packages the algorithm into a container (optionally with other code, such as a "base" ML algorithm – image-- supplemented with user-provided code) that is eventually loaded into a virtual machine instance 122 --see at least 0031, 0038, Fig. 1, and associated text).  
As to claim 4, Faulhaber discloses wherein the user specified metadata comprises instructions to a package manager—see at least 0029, 0031, Fig. 1, and associated text.  
As to claim 5, Faulhaber discloses wherein the user specified metadata comprises hardware capabilities for executing the ML model – See at least 0029, Fig. 1, and associated text.  
As to claim 6, Faulhaber discloses wherein the hardware capabilities for executing the ML model comprise a number and type of central processing units, a number and type of graphics processing units, an amount of memory, an amount of volatile memory, an amount of storage, or a combination thereof– See at least 0029, Fig. 1, and associated text.  
As to claim 7, Faulhaber discloses wherein the artifacts include binary library files needed to implement the ML model – (e.g., receiving algorithm code (execution code) for the ML model, wherein the algorithm code can be binary – see at least 0030, 0035, 0036, 0123, Fig. 1, and associated text). 
As to claim 8, Faulhaber discloses wherein the artifacts include an enumeration of values required by the ML model –see at least 0030, 0035, 0036, 0042, Fig. 1, and associated text. 
As to claim 9, Faulhaber discloses wherein the file system structure comprises a path to a model artifacts folder, a data volume, and intermediate volume, a predictions volume, or a combination thereof – see at least 0029, 0031, Fig. 1, and associated text.  
As to claim 10, Faulhaber discloses wherein the environment variables include a first path to a first file containing data for training the ML model, a second path to a second file containing data for testing the ML model, a third path to an intermediate volume to provide non-volatile storage for the ML model, a fourth path to a third file comprising output results, or a combination thereof – see at least 0033, 0036, 0039, 0042, Fig. 1, and associated text.  
As to claim 12, Faulhaber discloses wherein the building comprises layering the ML model onto a base image --see at least 0031, 0038, Fig. 1, and associated text.  
As to claim 13, Faulhaber discloses wherein the building further comprises copying the artifacts into the container -- see at least 0031, 0038, Fig. 1, and associated text.   
As to claim 15, Faulhaber discloses wherein the processing system comprises a plurality of processors operating in a distributed computing environment – (e.g., computing device having multiple processors etc. – see at least 0187).  
As to claim 19, Faulhaber discloses a method, comprising:
 layering, by a processing system including a processor, a base image over a generic container--see at least 0031, 0038, Fig. 1, and associated text.  
adding, by the processing system, user-specified packages wherein the user- specified packages are installed by a package manager – see at least 0031-0032, Fig 1, and associated text; and
(e.g., receiving algorithm code (execution code) for the ML model – see at least 0030, 0035, 0036, Fig. 1, and associated text).  
As to claim 20, Faulhaber discloses wherein the base image comprises the package manager, hardware specifications, a programming language, ML toolkits, a repository manager, or a combination thereof– See at least 0029, 0126, Fig. 1, and associated text.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Faulhaber in view of Marsden et al. (US 2021/0209099 A1, hereinafter Marsden).
As to claim 2, it is to note that Faulhaber does not explicitly disclose, but Marsden, in an analogous art, discloses wherein the user specified metadata comprises a shell command for training the ML model – (e.g.,  using metadata related to the model to executed or rung the job via shell command as such, “In this way, the hub may store ML models, data used to train the ML models, metadata related to the models and data science jobs/runs, JUPYTERLAB notebooks, etc., while the runner is used to process the jobs/runs.  Results of jobs/runs may be displayed through UIs on the end user device” and “…"workload.command=JSON LIST OF STRINGS" is the command executed inside the DOCKER image; "workload.environment=JSON OBJECT MAPPING STRINGS TO STRINGS" is the shell environment used when executing the command.”– See Marsden, at least 0061 and 0109, with emphasis added). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Marsden’s teaching into Faulhaber’s teaching since doing so would further optimizing the training of the ML model. 
As to claim 3, it is to note that Faulhaber does not explicitly disclose, but Marsden, in an analogous art, discloses wherein the user specified metadata comprises a shell command for executing the ML model– (e.g.,  using metadata related to the model to executed or rung the job via shell command as such, “In this way, the hub may store ML models, data used to train the ML models, metadata related to the models and data science jobs/runs, JUPYTERLAB notebooks, etc., while the runner is used to process the jobs/runs.  Results of jobs/runs may be displayed through UIs on the end user device” and “…"workload.command=JSON LIST OF STRINGS" is the command executed inside the DOCKER image; "workload.environment=JSON OBJECT MAPPING STRINGS TO STRINGS" is the shell environment used when executing the command.”– See Marsden, at least 0061 and 0109, with emphasis added). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Marsden’s teaching into Faulhaber’s teaching since doing so would further optimizing the executing of the ML model. 
9.	Claims 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Faulhaber in view of SETH (US 2021/0110035 A1, hereinafter Seth).
As to claim 14, it is to note that Faulhaber does not explicitly disclose, but Seth, in an analogous art, discloses wherein the building further comprises installing dependencies of the (e.g., providing validating for the machine learning model and its dependencies within the package (container) for installation – see Seth, at least 0017and 0207, Fig. 7, and associated text).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Seth’s teaching into Faulhaber’s teaching since doing so would further optimizing the container installation and avoiding any errors.
As to claim 16, Faulhaber discloses a machine-readable medium (e.g., a computer-readable medium drive 807 – see at least 0116, Fig. 8, and associated text), comprising executable instructions that, when executed by a processing system including a processor – (e.g., system 800 includes a processing unit 804 – see at least 0116, Fig. 8, and associated text), facilitate performance of operations, the operations comprising:
creating a file system structure for a container to hold a machine learning (ML) model see at least 0031, Fig. 1, and associated text; 
receiving environment variables for operation of the ML model – (e.g., use the information –environment variables-- provided by the user device 102 to train a machine learning model in one or more pre-established virtual machine instances 122 – see at least 0033, 0036, Fig. 1, and associated text); 
layering a model image for the ML model on a base image in the container--see at least 0031, 0038, Fig. 1, and associated text; 
copying artifacts into the container-- see at least 0031, 0038, Fig. 1, and associated text.
It is to note that Faulhaber does not explicitly disclose, but Seth, in an analogous art, discloses installing dependencies of the ML model into the container using a package manager– (e.g., providing validating for the machine learning model and its dependencies within the package (container) for installation – see Seth, at least 0017and 0207, Fig. 7, and associated text).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Seth’s teaching into Faulhaber’s teaching since doing so would further optimizing the container installation and avoiding any errors.
As to claim 17, modified Faulhaber with Seth discloses wherein the artifacts comprise program code for the ML model, binary files needed to execute the program code for the ML model, or a combination thereof – (e.g., receiving algorithm code (execution code) for the ML model, wherein the algorithm code can be binary – see Faulhaber, at least 0030, 0035, 0036, 0123, Fig. 1, and associated text).  
As to claim 18, modified Faulhaber with Seth discloses wherein the processing system comprises a plurality of processors operating in a distributed computing environment– (e.g., computing device having multiple processors etc. – see Faulhaber, at least 0187).  
10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Faulhaber in view of Azulai et al. (US 20210208862 A1, hereinafter Azulai).
As to claim 11, it is to note that Faulhaber does not explicitly disclose, but Azulai, in an analogous art, discloses wherein the container has network connectivity during the building of the model image (e.g., In some embodiments, the system further comprises a server having network connectivity and a Docker daemon installed thereon, wherein said Docker daemon is configured to start the at least one Conda container from the Docker image, thereby the functionality of the at least one Conda container is made available to multiple clients over the network – See Azulai, at least 0013). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Azulai’s teaching into Faulhaber’s teaching since doing so would further allowing the container to be available to many clients over the network as seen in Azulai (e.g., 0013).
Conclusion
11.	The prior art made of record and not relied upon (cited on 892 form) is considered pertinent to application disclosure.
	Xiaozhe Yao, “MLPM: Machine Learning Package Manager”, discloses machine learning package manager aiming to assist users 1) find potentially useful models, 2) resolve dependencies, 3) deploy as HTTP service. By using the MLPM, users are enabled to easily adopt existing and well-established machine learning algorithms and libraries to their project within few steps. MLPM also allows third-party extensions to be installed, which makes the system
customizable according to users’ workflow.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192